AtkiNSON, J.,
delivered the opinion of the court:
It appears that one Curran Pope had been authorized by the governor of the State of Kentucky in September, 1861, to recruit a regiment of volunteer soldiers for the United States Army, with the assurance that when the regiment was ready to be mustered into the service he (Pope) would be commissioned colonel thereof. It further appears that said Pope entered into an agreement with the claimant herein that if he (claimant) would recruit a company of 84 men he should be made the captain thereof. In compliance with this arrangement claimant entered upon the undertaking, and spent the larger part of three months traveling over three or more Kentucky counties inducing men to agree to enlist in the Federal Army; that he hired a wagon, a team of horses, and a drum corps of three colored men to travel with him; that he was successful in enrolling 21 men, as shown by the records of the War Department; that his recruits were rendezvoused at the fair ground a few miles from Louisville, Ky.; that he subsisted said volunteers until the regiment (which thereafter became the Fifteenth Kentucky- Infantry) was mustered into the United States service at New. Haven, Ky., the latter part of December of that year; that claimant’s 21 men were not enough to form a company — the regulations requiring a minimum of 84 men to the company — and his 21 men were thereafter necessarily divided among other companies, and he thereby failed in being commissioned captain as he had hoped to be.
In looking further into the merits of this case, we fail to find that Col. Curran Pope had any authority to bind the United States to pay claimant’s expenses in the recruiting service in 1861, or to guarantee to him a commission of captain in the volunteer service of the United States. Any arrangements made by either or both of them as to enlisting men in the United States Volunteer Army were purely personal between them, and necessarily had no binding effect upon the Government.
*395From what has been said above, the conclusion of the court is that this is not in any sense a legal claim against the United States, and is equitable only in so far as the Government received the benefits resulting from the services of the men who were enlisted by claimant to become volunteer soldiers in the United States Army.
It is ordered that the findings herein, together with a copy of this opinion, be certified to the Congress.